DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on October 30, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201811276427.9 application as required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, “wherein one bidirectional tidal current power” should be changed to “wherein the bidirectional tidal current power”
Appropriate correction is required.
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claims 7-8 are objected due to their dependency upon claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heuss (US 4,421,990).
Regarding claim 1, Heuss discloses a ducted bidirectional tidal current power station system, mainly consisting of a bidirectional tidal current power generation device (5 of Figures; Col. 7:5-9), a dam (3 of Figures), an open sea (1 of Figures), an inland sea (2 of Figures), a duct (4 of Figures), and an opening/closing gate (6, 18 of Figures); the bidirectional tidal current power generation device is installed in the duct on the bottom of the dam (see Figures); and openings, respectively communicated with the open sea and the inland sea, are formed at two ends of the duct (see Figures), and an opening/closing gate is arranged at each of the two openings (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heuss (US 4,421,990), in view of Davis (US 2005/0285407).
	Regarding claim 2, Heuss discloses wherein one bidirectional tidal current power generation device is installed in the duct (4 of Figures), or two or more bidirectional tidal current power generation devices are installed side by side in a direction perpendicular to a tidal current (See Figure 1). 
Heuss does not disclose when the number of bidirectional tidal current power generation devices is greater than or equal to 2, in order to reduce the mutual influence between flow patterns of tidal currents, the bidirectional tidal current power generation devices pairwise run and rotate in opposite directions.
Davis discloses when the number of bidirectional tidal current power generation devices (10 of Figures) is greater than or equal to 2, in order to reduce the mutual influence between flow patterns of tidal currents, the bidirectional tidal current power generation devices pairwise run and rotate in opposite directions (Para. 0068).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the bidirectional tidal current power generation devices of Heuss .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heuss (US 4,421,990), in view of Davis (US 2005/0285407) and Toulouse (US 9,003,785).
Regarding claim 3, Heuss discloses wherein the bidirectional tidal current power generation device comprises an impeller (8 of Figures), a rotor (10 of Figures), a stator (11 of Figures), a rear guide base (see Figures), a front guide base (see Figures), the impeller is arranged on a periphery of the rotor; the rotor, as a shaftless structure, is rotatably installed between the front guide base and the rear guide base; the front guide base and the rear guide base are fixedly installed in the duct; and the stator is installed between the front guide base and the rear guide base and located inside the rotor.
Heuss does not explicitly disclose a cylindrical roller, a thrust roller and an electrical control system; the rotor, as a shaftless structure, is rotatably installed between the front guide base and the rear guide base by the cylindrical roller and the thrust roller; radial loads and axial loads generated by the impeller and the rotor are transferred to the front guide base and the rear guide base by the cylindrical roller and the thrust roller.
Davis discloses a cylindrical roller (28 of Figures), a thrust roller (29 of Figures); the rotor (50 of Figure), as a shaftless structure, is rotatably installed between the front guide base and the rear guide base (see Figures) by the cylindrical roller and the thrust roller; radial loads and axial loads generated by the impeller and the rotor are transferred to the front guide base and the rear guide base by the cylindrical roller and the thrust roller (See Figures; Para. 0062).

Toulouse discloses an electrical control system (10 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an electrical control system in the apparatus of Heuss, as taught by Toulouse, for controlling the turbine function and sending control signals to the alternator and gates [Toulouse: Col. 4:6-11].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heuss (US 4,421,990), in view of Davis (US 2005/0285407) and Toulouse (US 9,003,785) as applied to claim 3 above, and further in view of Schult (US 2018/0069404).
Regarding claim 4, Heuss, Davis, and Toulouse discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the electrical control system comprises a master controller, a current transformer, a power generator side switch, and a power grid side switch; each of the current transformer, the power generator side switch and the power grid side switch is connected to the master controller; each of the power generator side switch and the power grid side switch is connected to the current transformer; and, the power generator side switch is connected to a leading out wire of the stator of the 
Schult discloses wherein the electrical control system comprises a master controller (100 of Figures), a current transformer (124 of Figures), a power generator side switch (122 of Figures), and a power grid side switch (110 of Figures); each of the current transformer, the power generator side switch and the power grid side switch is connected to the master controller; each of the power generator side switch and the power grid side switch is connected to the current transformer; and, the power generator side switch is connected to a leading out wire of the stator (inherent in 106 of Figures) of the bidirectional tidal current power generation device (Para. 0002, 0018; use in tidal power plants), and the power grid side switch is connected to a power grid (112 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a master controller, transformer, and power generator and power grid side switches connected to a power grid in the apparatus of Heuss, as taught by Schult, to convert and provide the generated electricity to the grid.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a ducted bidirectional tidal current power station system as recited by independent claim 1, comprising:
a bidirectional tidal current power generation device, a dam, an open sea, an inland sea, a duct, and an opening/closing gate; the bidirectional tidal current power generation device is installed in the duct on the bottom of the dam; and openings, respectively communicated with the open sea and the inland sea, are formed at two ends of the duct, and an opening/closing gate is arranged at each of the two openings; and
wherein one bidirectional tidal current power generation device is installed in the duct, or two or more bidirectional tidal current power generation devices are installed side by side in a direction perpendicular to a tidal current; and, when the number of bidirectional tidal current power generation devices is greater than or equal to 2, in order to reduce the mutual influence between flow patterns of tidal currents, the bidirectional tidal current power generation devices pairwise run and rotate in opposite directions; and
wherein the bidirectional tidal current power generation device comprises an impeller, a rotor, a stator, a rear guide base, a front guide base, a cylindrical roller, a thrust roller and an electrical control system; the impeller is arranged on a periphery of the rotor; the rotor, as a shaftless structure, is rotatably installed between the front guide base and the rear guide base by the cylindrical roller and the thrust roller; the front guide base and the rear guide base are fixedly installed in the duct; radial loads and axial loads generated by the impeller and the rotor are transferred to the front guide base and the rear guide base by the cylindrical roller and the thrust roller; and the stator is installed between the front guide base and the rear guide base and located inside the rotor; and
wherein the electrical control system comprises a master controller, a current transformer, a power generator side switch, and a power grid side switch; each of the current transformer, the power generator side switch and the power grid side switch is connected to the master controller; each of the power generator side switch and the power grid side switch is connected to the current transformer; and, the power generator side switch is connected to a leading out wire of the stator of the bidirectional tidal current power generation device, and the power grid side switch is connected to a power grid; and 
wherein the electrical control system further comprises a Hall sensor, a frequency converter, an electrically-driving grid side switch and an electromotor side switch; each of the frequency converter, the electrically-driving grid side switch and the electromotor side switch is connected to the master controller; the Hall sensor is connected to the frequency converter; each of the electrically-driving grid side switch and the electromotor side switch is connected to the frequency converter; and, the electromotor side switch is connected to the leading out wire of the stator of the bidirectional tidal current power generation device, and the electrically-driving grid side switch is connected to the power grid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Obermeyer (US 2014/0246859), Ekern (US 2012/0019004), Fixel (US 3,426,640) disclose a hydroturbine on the bottom of a dam.
Roberts (US 2010/0207393) discloses using tidal flow and a dam.
Smith (US 2016/0017860) discloses electrical generation based on tidal flow and comprising an electrical control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Charles Reid Jr./             Primary Examiner, Art Unit 2832